DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
For applicant’s information, for purpose of prior art, at least the independent claims 44, 58 and 71 (and therefore all dependent claims) are not supported by provisional application 61/165484 and therefore claims 44-73 are not entitled to the benefit of the filing date of this provisional application.  Specifically, the provisional application has no support for at least a counter electrode layer comprising a first and second sublayer.  For purposes of examination the instant application will receive the benefit of application 12/645111 filed December 22, 2009.

Information Disclosure Statement
The information disclosure statement filed October 25, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Particularly, the foreign document TWM338359 noted in line B48 has no English translation or explanation of the relevance; further the Chinese Office Action mailed March 22, 2019 in CN Application No. CN201610412630.9 [VIEWP004X2CND 1] noted in line C107 has an English listing of claims but it does not have any English explanation of relevance of the Office Action, such as if they are an allowances or rejections and why.  Therefore, these references have been crossed out and they have not been considered.  Further, this information disclosure statement filed in this case fails to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information electrochromic device being made of record in the application.  Applicant has cited over 390 references for consideration.  The examiner believes that the significant number of references for consideration is largely cumulative and, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a counter electrode layer comprising a first sublayer and a second sublayer must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because abstract is not representative of the claimed invention and and does not include that which is new in the art to which the claimed invention pertains.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “An Electrochromic Device Having A Counter Electrode With At Least Two Sublayers”
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 59 and 71-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 45 and 59 “wherein the compositions of the first and second anodically tinting materials are graded” has clarity issues.  It is unclear what feature is graded.  That is to say it is unclear if the thickness is graded or the density is graded or something else.  Paragraph [0094] notes that grading may be (1) graded composition (2) graded morphology (3) the concentration of a dopant is graded (4) charge carrier are graded or (5) layer is graded from crystalline to amorphous.  For purposes of examination the examiner will assume that as long as the materials are different (as required by claims 44 & 58) that some sort grading is inherent.
Regarding claim 71 “an electrochromic layer comprising tungsten oxide disposed on or over the substrate, said electrochromic layer comprising a cathodically tinting electrochromic material” has clarity issues.  It is unclear if the cathodically tinting material is the tungsten oxide material or a new/different feature.  For purposes of examination the examiner will interpret the “cathodically tinting electrochromic material” may refer to the “tungsten oxide” material.
Claims 72-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, since they depend on claim 71 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 44-47, 49-50, 52-53, 55-61, 63-64, 66-67 and 69-71 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Pitts et al. international patent document WO2009/108184.
Regarding claim 44 Pitts discloses an electrochromic device (e.g. figure 4 EC device 100) comprising: a substrate (e.g. SiO layer 200); an electrochromic layer (e.g. first/WO3 layer 180) disposed on or over the substrate (see figure 4), said electrochromic layer (e.g. 180) comprising a cathodically tinting electrochromic material (“WO3”); and a counter electrode layer (e.g. counterelectrode layer 140) also disposed on or over the substrate (see figure 4), said counter electrode layer (e.g. 140) comprising (a) a first sublayer (e.g. Li+-NiO sub-layer 144) comprising a first anodically tinting material (page 7 lines 16-21 disclose 144 is NiO diffused with Li), and (b) a second sublayer (e.g. NiO sub-layer 142) comprising a second anodically tinting material (page 7 line 18 discloses 142 is NiO), wherein compositions of the first and second anodically tinting materials are different (e.g. one is doped).
Regarding claim 45 Pitts the discloses electrochromic device of claim 44, as set forth above.  Pitts further discloses wherein the compositions of the first and second anodically tinting materials are graded (inherent as set forth above, further page 8 lines 14-17 discloses 142 & 144 have different thicknesses).
Regarding claim 46 Pitts the discloses electrochromic device of claim 44, as set forth above.  Pitts further discloses wherein the electrochromic layer (e.g. 180) comprises tungsten-containing material (page 8 lines 7-8 “180 is a tungsten oxide-based electrochromic material … WO3”).
Regarding claim 47 Pitts the discloses electrochromic device of claim 46, as set forth above.  Pitts further discloses wherein the electrochromic layer (e.g. 180) comprises tungsten oxide (page 8 lines 7-8 “180 is a tungsten oxide-based electrochromic material … WO3”).
Regarding claim 49 Pitts the discloses electrochromic device of claim 44, as set forth above.  Pitts further discloses wherein the counter electrode layer (e.g. 140) comprises nickel-containing material (page 7 lines 16-21 disclose it comprises NiO).
Regarding claim 50 Pitts the discloses electrochromic device of claim 49, as set forth above.  Pitts further discloses wherein the counter electrode layer (e.g. 140) comprises nickel oxide (page 7 lines 16-21 disclose it comprises NiO).
Regarding claim 52 Pitts the discloses electrochromic device of claim 44, as set forth above.  Pitts further discloses it is further comprising an ion conducting layer (e.g. first thin film 150 and/or second layer 160 page 7 lines 21-24 discloses it is an electrolyte material).
Regarding claim 53 Pitts the discloses electrochromic device of claim 52, as set forth above.  Pitts further discloses wherein the ion conducting layer (e.g. 150 and/or 160) comprises a compound selected from the group consisting of silicon-aluminum-oxide, lithium silicon-aluminum-oxide, lithium silicate, lithium aluminum silicate, lithium aluminum borate, lithium aluminum fluoride, lithium borate, lithium nitride, lithium zirconium silicate, lithium niobate, lithium borosilicate, and lithium phosphosilicate (page 7 lines 21-24 “LiAIF4”).
Regarding claim 55 Pitts the discloses electrochromic device of claim 44, as set forth above.  Pitts further discloses wherein the first and second sublayers (e.g. 144 & 142) have different thicknesses (page 8 lines 14-17 disclose 142 is 120nm and 144 is 154Å).
Regarding claim 56 Pitts the discloses electrochromic device of claim 44, as set forth above.  Pitts further discloses wherein the first and second sublayers (e.g. 144 & 142) have different morphologies (inherent since one is NiO and the other is Li+-NiO).
Regarding claim 57 Pitts the discloses electrochromic device of claim 44, as set forth above.  Pitts further discloses wherein the first and second sublayers (e.g. 144 & 142) have different optical properties (inherent since they have different compositions and/or thicknesses).
Regarding claim 58 Pitts disclose an electrochromic device (e.g. figure 4 EC device 100) comprising: a substrate (e.g. 200); an electrochromic layer (e.g. 180) disposed on or over the substrate, said electrochromic layer comprising a cathodically tinting electrochromic material (e.g. WO3); and a counter electrode layer (e.g. 140) also disposed on or over the substrate, said counter electrode layer comprising (a) a first sublayer (e.g. 144) comprising a first anodically tinting material (e.g. Li+-NiO), and (b) a second sublayer (e.g. 142) comprising a second anodically tinting material (e.g. NiO), wherein the first and second anodically tinting materials have different optical properties (inherent since they have different compositions and/or thicknesses as set forth above).
Regarding claims 59-61, 63-64, 66-67 and 69-70, the limitations of claims 59-61, 63-64, 66-67 and 69-70 are the same as claims 45-47, 49-50, 52-53 and 55-56, respectively, and claims 59-61, 63-64, 66-67 and 69-70 are rejected for the same reasons.
Regarding claim 71 Pitts disclose an electrochromic device (e.g. figure 4 EC device 100) comprising: a substrate (e.g. 200); an electrochromic layer (e.g. 180) comprising tungsten oxide (e.g. page 8 lines 7-8 “WO3”) disposed on or over the substrate, said electrochromic layer comprising a cathodically tinting electrochromic material (e.g. WO3); an ion conducting layer (e.g. 150 and/or 160) comprising a compound selected from the group consisting of silicon-aluminum-oxide, lithium silicon-aluminum-oxide, lithium silicate, lithium aluminum silicate, lithium aluminum borate, lithium aluminum fluoride, lithium borate, lithium nitride, lithium zirconium silicate, lithium niobate, lithium borosilicate, lithium phosphosilicate, and silicon oxide (page 7 lines 21-24  “LiAIF4”); and a counter electrode layer (e.g. 140) comprising nickel oxide (page 7 lines 16-21 disclose it comprises NiO), also disposed on or over the substrate, said counter electrode layer comprising (a) a first sublayer (e.g. 144) comprising a first anodically tinting material (e.g. Li+-NiO), and (b) a second sublayer (e.g. 142) comprising a second anodically tinting material (e.g. NiO), wherein the first and second anodically tinting materials have different compositions (e.g. one is doped).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 48, 62 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitts et al. international patent document WO2009/108184 in view of Faughnan et al. US Patent 4,009,935, of record.
Regarding claims 48, 62 and 73 Pitts the discloses electrochromic devices of claims 47, 61 and 71, as set forth above.  Pitt does not disclose wherein the electrochromic layer is doped with one or more dopants selected from the group consisting of lithium, sodium, potassium, molybdenum, vanadium, titanium, and combinations thereof.  Faughnan teaches an electrochromic device (abstract) including tungsten oxide (abstract) and further teaches it includes a dopant such as molybdenum (abstract) for the purpose of improving its color center absorption characteristics (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the electrochromic devices as disclosed by Pitts to have the electrochromic layer is doped with one or more dopants selected from the group consisting of lithium, sodium, potassium, molybdenum, vanadium, titanium, and combinations thereof as taught by Faughnan for the purpose improving its color center absorption characteristics.

Claims 51, 65 and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitts et al. international patent document WO2009/108184 in view of Lee et al. US Patent 6,859,297, of record.
Regarding claims 51, 65 and 72 Pitts the discloses electrochromic devices of claims 50, 64 and 71, as set forth above.  Pitt does not disclose wherein the counter electrode layer is doped with one or more dopants selected from the group consisting of tantalum and tungsten.  Lee teaches electrochromic counter electrode (title) comprising NiO as the anodically coloring electrochromic material (abstract) and further teaches it is tungsten (inter alia column 14 lines 52-64) for the purpose of higher coloration, improved contrast and more rapid coloring cycles (column 14 line 65-column 15 line 5 & column 15 lines 18-24) or doped with tantalum (abstract) for the purpose of having broadband optical complimentary behavior, ionic species complimentary behavior, and coloration efficiency complimentary behavior in their operation (abstract & column 15 lines 43-50).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the electrochromic devices as disclosed by Pitts to have the counter electrode layer is doped with one or more dopants selected from the group consisting of tantalum and tungsten as taught by Lee for the purpose of having broadband optical complimentary behavior, ionic species complimentary behavior, and coloration efficiency complimentary behavior in their operation and/or for the purpose of higher coloration, improved contrast and more rapid coloring cycles.

Claims 54 and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitts et al. international patent document WO2009/108184 in view of Giglia et al. US Patent 4,193,670.
Regarding claims 54 and 68 Pitts the discloses electrochromic devices of claims 52 and 66, as set forth above.  Pitt does not disclose wherein the ion conducting layer comprises a silicon oxide.  Giglia teaches an improvement to electrochromic devices (column 1 lines 5-9) and further teaches using silicon oxide as part of an in conduction layer (abstract “protective layer” column 4 lines 10-36 “protective layer … still maintaining ionic conduction or permeability from and between the adjacent electronically conductive layers of the device. Suitable materials … include silicon oxide” e.g. example 1 column 5 lines 10-35) for the purpose of increasing the devices lifetime (column 1 lines 49-51).  Therefore,  it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the electrochromic devices as disclosed by Pitts to have the ion conducting layer comprise a silicon oxide as taught by Giglia for the purpose of increasing the devices lifetime.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44, 49, 58 and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,228,601, of record.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader then ‘601 the device of ‘601 would necessarily meet the limitations of the instant application.
10,228,601
Instant application 
10. An electrochromic device stack, comprising: 
a cathodically coloring layer comprising a cathodically coloring material; and 
an anodically coloring layer comprising nickel-tungsten-niobium-oxide, wherein the nickel-tungsten-niobium-oxide has an atomic ration of Ni:(W+Nb) that is between about 1.5:1 and 3:1, and has an atomic ratio of W:Nb that is between about 0.2:1 and 1:1.
44.  An electrochromic device comprising: 
a substrate; 
an electrochromic layer disposed on or over the substrate, said electrochromic layer comprising a cathodically tinting electrochromic material; and 
a counter electrode layer also disposed on or over the substrate, said counter electrode layer comprising 
(a) a first sublayer comprising a first anodically tinting material, and 
(b) a second sublayer comprising a second anodically tinting material, 
wherein compositions of the first and second anodically tinting materials are different.
13. The electrochromic device stack of claim 10, wherein the anodically coloring layer comprises two or more sub-layers having different compositions and/or morphologies.


49. The electrochromic device of claim 44, wherein the counter electrode layer comprises nickel-containing material.
10. An electrochromic device stack, comprising: 
a cathodically coloring layer comprising a cathodically coloring material; and 
an anodically coloring layer comprising nickel-tungsten-niobium-oxide, wherein the nickel-tungsten-niobium-oxide has an atomic ration of Ni:(W+Nb) that is between about 1.5:1 and 3:1, and has an atomic ratio of W:Nb that is between about 0.2:1 and 1:1.
58. An electrochromic device comprising: 
a substrate; 
an electrochromic layer disposed on or over the substrate, said electrochromic layer comprising a cathodically tinting electrochromic material; and 
a counter electrode layer also disposed on or over the substrate, said counter electrode layer comprising 
(a) a first sublayer comprising a first anodically tinting material, and 
(b) a second sublayer comprising a second anodically tinting material,
wherein the first and second anodically tinting materials have different optical properties.
13. The electrochromic device stack of claim 10, wherein the anodically coloring layer comprises two or more sub-layers having different compositions and/or morphologies.


63. The electrochromic device of claim 58, wherein the counter electrode layer comprises nickel-containing material.


It noted that anodic material composition in claims 44 and 58 is not limited and claims 49 and 63 require the composition to be a nickel-containing material.  This is broader than the more specific anodic composition required by claim 13 of ‘601.  Regarding the different optical properties noted in claim 58 of the instant application, it is noted that different optical properties would necessarily flow from sub-layers with different compositions.  Thus, since the broader limitations encompass the narrower limitations it is obvious that any device reading on claim 13 of ‘601 necessarily reads on claims 44, 49, 58 and 63 of the instant application.  

Claims 51 and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,591,795.  Although the claims at issue are not identical, they are not patentably distinct from each other because the devices claimed in ‘795 and the instant application are coextensive such that there exists devices which could simultaneously be claimed under both.
10,591,795
Instant application 
1. An electrochromic device comprising: 
a substrate; 
an electrochromic layer disposed on or over the substrate, said electrochromic layer comprising a cathodically tinting electrochromic material; and 
a counter electrode layer also disposed on or over the substrate, said counter electrode layer comprising: 
(a) a first sublayer comprising a first anodically tinting material, and 
(b) a second sublayer comprising a second anodically tinting material, and 
(c) a third sublayer comprising a third anodically tinting electrochromic material, 
wherein the first anodically tinting material, second anodically tinting material, and third anodically tinting material have different compositions but each comprise an oxide of at least one transition metal, 
wherein the first sublayer is disposed between the electrochromic layer and the second sublayer, and 
wherein the second sublayer is disposed between the first sublayer and the third sublayer.

2. The electrochromic device of claim 1, wherein each of the first and second anodically tinting materials comprises the at least one transition metal and another non-alkali metal.

3. The electrochromic device of claim 2, wherein the first and second anodically tinting materials each comprise nickel and tungsten.
44.  An electrochromic device comprising: 
a substrate; 
an electrochromic layer disposed on or over the substrate, said electrochromic layer comprising a cathodically tinting electrochromic material; and 
a counter electrode layer also disposed on or over the substrate, said counter electrode layer comprising 
(a) a first sublayer comprising a first anodically tinting material, and 
(b) a second sublayer comprising a second anodically tinting material, 
wherein compositions of the first and second anodically tinting materials are different.

49. The electrochromic device of claim 44, wherein the counter electrode layer comprises nickel-containing material.

50. The electrochromic device of claim 49, wherein the counter electrode layer comprises nickel oxide.

51.  The electrochromic device of claim 50, wherein the counter electrode layer is doped with one or more dopants selected from the group consisting of tantalum and tungsten.
1. An electrochromic device comprising: 
a substrate; 
an electrochromic layer disposed on or over the substrate, said electrochromic layer comprising a cathodically tinting electrochromic material; and 
a counter electrode layer also disposed on or over the substrate, said counter electrode layer comprising: 
(a) a first sublayer comprising a first anodically tinting material, and 
(b) a second sublayer comprising a second anodically tinting material, and 
(c) a third sublayer comprising a third anodically tinting electrochromic material, 
wherein the first anodically tinting material, second anodically tinting material, and third anodically tinting material have different compositions but each comprise an oxide of at least one transition metal, 
wherein the first sublayer is disposed between the electrochromic layer and the second sublayer, and 
wherein the second sublayer is disposed between the first sublayer and the third sublayer.

2. The electrochromic device of claim 1, wherein each of the first and second anodically tinting materials comprises the at least one transition metal and another non-alkali metal.

3. The electrochromic device of claim 2, wherein the first and second anodically tinting materials each comprise nickel and tungsten.
58. An electrochromic device comprising: 
a substrate; 
an electrochromic layer disposed on or over the substrate, said electrochromic layer comprising a cathodically tinting electrochromic material; and 
a counter electrode layer also disposed on or over the substrate, said counter electrode layer comprising 
(a) a first sublayer comprising a first anodically tinting material, and 
(b) a second sublayer comprising a second anodically tinting material,
wherein the first and second anodically tinting materials have different optical properties.

63. The electrochromic device of claim 58, wherein the counter electrode layer comprises nickel-containing material.

64. The electrochromic device of claim 63, wherein the counter electrode layer comprises nickel oxide.

65.  The electrochromic device of claim 64, wherein the counter electrode layer is doped with one or more dopants selected from the group consisting of tantalum and tungsten.


It noted that claim 3 of ‘795 requires an additional sublayer not required by claims 51 and 65 of the instant application, however additional sublayers are not precluded and a device with three sublayers reads on claims 51 and 65 of the instant application.  Further it is noted that claims 51 and 65 of the instant application allow tantalum or tungsten unlike claim 3 of ‘795 which requires tungsten, however sublayers including tungsten reads on both claim 3 of ‘795 and claims 51 and 65 of the instant application.   Thus, it is obvious that there exits a set of devices that reads on both claim 3 of ‘795 and claims 51 and 65 of the instant application.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                              June 7, 2022